OPINION — AG — (1) 39 Ohio St. 1961 1 [39-1] MERELY ESTABLISHED THE PARTICULAR MONTH AND YEAR THAT THE SIX JUSTICE OF THE PEACE DISTRICTS COULD FIRST BE ESTABLISHED BY THE BOARDS OF COUNTY COMMISSIONERS AND THESE MAY NOW BE REDEFINED WITHIN THE SOUND DISCRETION OF SAID COMMISSIONERS. (2) SINCE AS POINTED OUT BY YOU, THE TOWN OF STILWELL HAS MORE THAN ONE THOUSAND FIVE HUNDRED INHABITANTS, SINCE SAID TOWN IS NOT A JUSTICE OF THE PEACE DISTRICT AND ENTITLED TO ELECT ONE JUSTICE OF THE PEACE AND ONE CONSTABLE. NO DECLARATION IS TO THIS EFFECT BY THE BOARD OF COUNTY COMMISSIONERS IS NECESSARY. THERE IS NOTHING IN THE LANGUAGE OF THE PERTINENT STATUTES TO PREVENT THE TOWN OF STILWELL FROM BEING INCLUDED WITHIN THE GEOGRAPHIC BOUNDARIES OF ONE OF THE OTHER SIX DISTRICTS THAT THE BOARD OF COUNTY COMMISSIONERS IS REQUIRED, BY LAW, TO ESTABLISH. CITE: 39 Ohio St. 1961 5 [39-5], 39 Ohio St. 1961 4 [39-4], 39 Ohio St. 1961 6 [39-6], OPINION NO. JUNE 14, 1962 — LANDRUM (CHARLES OWENS)